DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/5/2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "i.e. in the form of a matrix, above and/or below the playing field (4), and are controlled by the playback element in accordance with the course of the game" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, examiner assumes that the limitation(s) following the phrase are part of the claimed invention. 
Claims 4-6 are dependent on Claim 3 and inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakshit (US 10,775,740 B2).
With respect to Claim 1, Rakshit disclose a method (Figure 1A) for generating at least one hologram (holographic projection of a digital object, abstract), in particular for hologram-like presentation of game participants (104, Figure 1A), comprising - at least one hologram projection device (100, Figure 1A) for generating at least one hologram (106, Figure 1A), - at least one storage medium (34, Figure 7) on which at least one previously played football game (column 3, lines 29-31) and/or another playing field game is at least partially stored (pre-recorded or stored version, column 3, lines 31-35), - at least one playback element (column 7, lines12-17) which is in data communication (column 7, lines12-17) with the storage medium (34, Figure 7) and which supplies the hologram projection device (100, Figure 1A) with data (94, Figure 9; see also column 11, lines 3-14) to be projected, characterised in that the data comprise at least one data packet containing data of the previously played football game (video content playback, column 7, lines 12-27) and/or the other playing field game, and this data comprising data of a location and/or a time and/or a physical 
With respect to Claim 2, Rakshit further disclose characterised in that the hologram projection device (412, Figure 4; see also column 5, line 64 through column 6, line 7) comprises at least one projector (holographic projection device (s), Figure 4; see also column 5, lines 64-66), preferably a plurality of projectors (holographic projection device (s), Figure 4; see also column 5, lines 64-66), wherein the projector (holographic projection device (s), Figure 4; see also column 5, lines 64-66) is assigned to at least one game participant (104, Figure 1A) and represents him over at least part of the playing time by generating the hologram (column 4, lines 20-28).
With respect to Claim 3, Rakshit further disclose, as best understood, characterised in that the plurality of projectors (holographic projection device (s), Figure 4; see also column 5, lines 64-66) of the hologram projection device (100,Figure 1A) are arranged in the form of rows and columns, i.e. in the form of a matrix, above and/or below the playing field (4), and are controlled by the playback element (column 9, lines 31-36) in accordance with the course of the game, so that each projector reproduces a hologram or two or more projectors (22) reproduce, by radiation interference, at least one game participant (14).
With respect to Claim 9, Rakshit disclose a device (Figure 1A) for generating at least one hologram (holographic projection of a digital object, abstract), in particular for hologram-like presentation of game participants (104, Figure 1A) comprising - at least one hologram projection device (104, Figure 1A) for generating at least one hologram (106, Figure 1), - at least one storage medium (34, Figure 7) on which at least one previously played football game (column 3, lines 29-31) and/or another playing field game is at least partially stored (pre-recorded or stored version, column 3, lines 31-35), - at least one playback element (column 7, lines12-17) which is in data communication (column 7, lines12-17) with the storage medium and which supplies the hologram projection device (100, Figure 1A) with data (94, Figure 9; see also column 11, lines 3-14) to be projected, characterised in that the data comprise at least one data packet containing data of the previously played football game (video content playback, column 7, lines 12-27) and/or the other playing field game, and these data comprising data of a location and/or a time and/or a physical condition of at least one game participant (14) as a function of a playing time are formed during a game, so that these data can be reproduced by the hologram projection device (2), in particular in real time (column 8, lines 13-19), in order to reproduce the football game and/or the playing field game by means of the hologram.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 10,775,740 B2) as applied to claim 4 above, and further in view of Curry (US 9,185,361 B2).
With respect to Claim 4, Rakshit teach, as best understood, the method of claim 3.
Rakshit fail to teach at least one projector (22) was moved along a rail system (3), which is arranged below the playing field (4), in order to reproduce the local and temporal position of the respective game participant (14).
Curry teaches camera-based tracking and position determination for sporting events (abstract) at least one projector (402, Figure 4) was moved along a rail system (skycam, column 12, lines 1-9), which is arranged below the playing field (Figures 9-11 show camera arrays surrounding the playing field, column 26, lines 1-3), in order to reproduce the local and temporal position of the respective game participant (each camera will provide its own respective field of view, and cameras may be arranged so these respective fields of view may be combined to provide a complete or seamless field of view, or the cameras may be arranged to provide independent respective fields of view, column 26, lines 3-8).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Rakshit having the method with the teachings of Curry having a rail-based system for the purpose of extended field of view.
With respect to Claim 5, Rakshit teach, as best understood, the method (100) according to claim 4 and at least one projector (22).
 Rakshit fail to teach at least one projector (22) is arranged above the playing field (4) on a support (41) which, in particular, carries the rail system (3).
Curry teaches camera-based tracking and position determination for sporting events (abstract) with at least one projector (402, Figure 4) is arranged above (FIGS.9 through 11 show complete or seamless camera arrays Surrounding the playing field, column 17, lines 47-51) the playing field (4) on a support (41), which, in particular, carries the rail system (skycam, column 12, lines 1-9).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Rakshit having the method with the teachings of Curry having a rail-based system for the purpose of extended field of view.
With respect to Claim 6, Rakshit teach, as best understood, the method (100) according to claim 5 and at least one projector (22). 
Rakshit fail to teach at least one projector (22) is arranged on the side of the playing field (4) on a side support which, in particular, carries the rail system (3).
Curry teaches a camera-based tracking and position determination for sporting events (abstract) with at least one projector (402, Figure 4) is arranged on the side of the playing field (4) on a side support which, in particular, carries the rail system (3) (FIGS.9 through 11 show complete or seamless camera arrays Surrounding the playing field, column 17, lines 47-51).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Rakshit having the method with the teachings of Curry having a rail-based system for the purpose of extended field of view.
With respect to Claim 7, Rakshit teach the method (100) according to claim 2.
Rakshit fail to teach a main emission direction (H1) of the projector (22) is pivotable with respect to a vertical direction.
Curry teaches a camera-based tracking and position determination for sporting events (abstract) with at least one projector (402, Figure 4) is pivotable with respect to a vertical direction (column 47, line 66 through column 48, line 2).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Rakshit having the method with the teachings of Curry having a pivotable projection for the purpose of better field of view while ball is in action.
With respect to Claim 8, Rakshit teach the method (100) according to claim 2.
Rakshit fail to teach a pivot angle (Vla) of the projector (22) is at least 10 degrees, preferably at least 20 degrees.
Curry teaches a camera-based tracking and position determination for sporting events (abstract) with at least one projector (402, Figure 4) a pivot angle (360 degrees, column 20, lines 10-15) of the projector (402, Figure 4) is at least 10 degrees, preferably at least 20 degrees (360 degrees, column 20, lines 10-15).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Rakshit having the method with the teachings of Curry having a pivotable projection for the purpose of better field of view while ball is in action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872